WINTERSHEIMER, Justice,
dissenting.
I respectfully dissent from the result of the majority opinion. In 1985, the lawyer was specifically advised that the deadline for compliance with the rule was June 30, and not September 10. His failure to comply arose again in 1986. I agree with the majority that his actions did not constitute good faith compliance. If the rule was ambiguous in 1985, certainly it was properly explained by 1986. Almost 9,000 lawyers in this state comprehend and obey the rule in question. The fact that one lawyer claims he does not understand is not the fault of “arguably ambiguous language.” I would impose an appropriate penalty.